Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Remarks
Applicant’s arguments, filed 03/02/2020, have been fully considered and are persuasive.  
The examiner accepts the applicant’s explanation; therefore, the previous office action has been withdrawn.      

Allowable Subject Matter
Claims 1, 12 and 17 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “the one or more processors are configured to direct the first transmitter to wirelessly communicate the unprocessed image data to the remote processing device without also communicating the unprocessed fluid concentration data” and “the one or more processors also are configured to direct the second transmitter to wirelessly communicate the unprocessed fluid concentration data to the remote processing device without also communicating the unprocessed image data”.
Claims 12 and 17 are allowed for the same reason as claim 1.
Claims 2 – 11, 13 - 16 and 18 - 20 which depend from claim 1 and claim 12 or 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 2343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

/PETER J MACCHIAROLO/             Supervisory Patent Examiner, Art Unit 2856